Canwest Media Inc. 31st Floor, Canwest Global Place 201 Portage Avenue Winnipeg, Manitoba R3B 3L7 February 19, 2008 United States Securities and Exchange Commission Washington, D.C. 20549 Re:Canwest Media Inc. Form 20-F for the fiscal year ended August 31, 2007 Filed December 19, 2007 File No. 333-13878 Dear Mr. Mew: We are in receipt of your comment letter dated February 7, 2008 in respect of the above referenced filing.We are in the process of reviewing the comments provided and preparation of our response.In order that our response is as thoughtful and comprehensive as possible, we respectively request an extension of 10 business days for the filing of our response.Accordingly, we expect to file our response no later than Friday March 7, 2008. Thank you for your cooperation in this matter. Yours truly, /s/ John Maguire John Maguire Chief Financial Officer
